

STANDARD MOTOR PRODUCTS, INC.


SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN


Amended and restated as of July 19, 2010

 
 

--------------------------------------------------------------------------------

 

STANDARD MOTOR PRODUCTS, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



   
Page
     
SECTION I.
PREAMBLE
1
     
SECTION II.
DEFINITIONS
2
     
SECTION III.
ELIGIBILITY AND PARTICIPATION
7
     
SECTION IV.
DEFERRAL ELECTIONS
8
     
SECTION V.
TIME AND MANNER OF PAYMENTS
10
     
SECTION VI.
DEFERRED COMPENSATION ACCOUNTS
13
     
SECTION VII.
ADMINISTRATION
14
     
SECTION VIII.
BENEFIT CLAIM PROCEDURES
16
     
SECTION IX.
MISCELLANEOUS
18
     
APPENDIX I
SCHEDULE OF PARTICIPANTS
 


 
 

--------------------------------------------------------------------------------

 

SECTION I


PREAMBLE


WHEREAS, Standard Motor Products, Inc. (hereinafter referred to as “the Company”
has previously established an unfunded supplemental deferred compensation plan
for a select group of management or highly compensated employees as described
herein, known as the “STANDARD MOTOR PRODUCTS, INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN” (hereinafter referred to as the “Plan”);


WHEREAS, the purpose of this Plan is to enable the Company to supplement the
benefits from the Standard Motor Products, Inc. Profit Sharing Capital
Accumulation Plan to certain key executive employees of the Company and to
provide a means whereby certain amounts payable by the Company to key executive
employees may be deferred to some future period and in order to attract and
retain key executive employees of outstanding competence;


WHEREAS, the Company amended and restated the Plan, effective as of December 15,
2008 (the “2008 Restatement”) to comply with legislative changes affecting
supplemental deferred compensation plans mandated by the American Jobs Creation
Act of 2004 (the “Act”);


WHEREAS, it was  the purpose of the 2008 Restatement to conform the terms of the
Plan to the requirements of Section 409A of the Internal Revenue Code of 1986,
as amended, with respect to amounts deferred after December 15, 2008, within the
meaning of Section 885(d) of the Act, as contemplated by Section 885(f) of the
Act. It is intended that the modifications effected by the 2008 Restatement
shall not cause any amount deferred in taxable years before December 15, 2008 to
be treated as an amount deferred in a taxable year beginning on or after such
date. The Plan shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Section 409A(a)(1) of
the Internal Revenue Code;


WHEREAS, the Plan is now being amended and restated, effective as of July 19,
2010, solely for the purpose of allowing Participants to direct the investment
of their accounts into investments selected by the Company;


NOW, THEREFORE, the Company hereby adopts the Plan, which shall read as follows:

 
1

--------------------------------------------------------------------------------

 

SECTION II   
DEFINITIONS


All capitalized terms shall have the same meanings set forth below, unless a
different meaning is plainly required by the context:


2.01           “Account” or “Deferred Compensation Account” means the
deferred  compensation account established for a Participant pursuant to Section
IV.


2.02           “Account Balance” means the fair market value of an Account as of
a Valuation Date.


2.03           “Annual Base Salary” means the base salary to be paid by the
Company to a Participant during the Plan Year. “Annual Base Salary” shall not
include any Annual Bonus payment or Incentive Payments, but shall include
Deferred Compensation and salary deferral contributions under the Standard Motor
Products, Inc. Profit Sharing Capital Accumulation Plan and under any cafeteria
plan maintained by the Company intended to comply with Section 125 of the Code.


2.04           “Annual Bonus” means any compensation, other than
Performance-Based Compensation Payments, to be paid by the Company to a
Participant during the Plan Year under a bonus plan or arrangement.


2.05           “Beneficiary” means any person designated by the Participant in
accordance with Section III to receive benefits, if any, payable under the Plan
in the event of the Participant’s death.


2.06           “Benefit” means the non-forfeitable interest of a Participant in
his or her Account(s) that is distributable to the Participant or the
Participant’s Beneficiary as provided in Section V.

 
2

--------------------------------------------------------------------------------

 

2.07        “Board” means the Board of Directors of the Company.


2.08        “Change in Control” means a transaction or series occurring after
the Effective Date, in which:


(a)           there is an occurrence of a change in the ownership of the Company
which occurs on the date that any person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with stock held
by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company. However, if any
one person, or more than one person acting as a group, is considered to own more
than 50 percent of the total fair market value or total voting power of the
stock of a corporation, the acquisition of additional stock by the same or
persons or persons is not considered a change in the ownership of the Company
(or to cause a change in the effective control of the Company as discussed
below). An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Company
acquires its stock in exchange for property will be treated as an acquisition of
stock for purposes of this section. This paragraph (a) applies only when there
is a transfer of stock of a corporation (or issuance of stock of a corporation)
and stock in such corporation remains outstanding after the transaction. For
purposes of this paragraph (a), persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering. However, persons will be
considered as acting as a group if they are owners of a corporation that enter
into a merger, consolidation, purchase or acquisition of stock, or similar
business transaction with the Company. If a person, including an entity, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the Company.

 
3

--------------------------------------------------------------------------------

 

(b)           there is an occurrence of a change in the effective control of the
Company which occurs on the date that either (i) any one person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such persons or
persons) ownership of stock of the Company possessing 35 percent or more of the
total voting power of the Company; or (ii) a majority of members of the
corporation’s board of directors prior to the date of the appointment or
election is not endorsed by a majority of the members of the corporation’s board
of directors prior to the date of the appointment or election, provided that for
purposes of (ii) the term corporation refers solely to the relevant corporation
identified in (a), for which no other corporation is a majority shareholder for
purposes of that paragraph.


(c)           there is a change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any one person, or more than one
person acting as a group, acquires or has acquired during the 12-month period
ending on the date of the most recent acquisition of such person or persons
assets from the Company that have a gross fair market value equal to more than
40 percent of the gross fair market value of the assets of the Company
immediately prior to such acquisition or acquisitions. For this purpose, gross
fair market value means the value of the assets of the Company, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with such assets.


2.09        “Code” means the Internal Revenue Code of 1986, as it has been and
may be amended from time to time. Reference to any section of the Code shall
include any provision successor thereto.


2.10        “Committee” means the Compensation and Management Development
Committee of the Board.


2.11        “Company” means Standard Motor Products, Inc. or any successor
thereto.

 
4

--------------------------------------------------------------------------------

 

2.12        “Company Contribution” means the amount, if any, contributed by the
Company to the Plan on behalf of the Participant. For any Plan Year, the
decision to make Company Contributions shall be made in the sole discretion of
the Company.


2.13        “Deferred Compensation” means the amount of Annual Base Salary,
Annual Bonus, and Performance-Based Compensation Payments that a Participant
elects to defer for the Plan Year in accordance with Section 4.01.


2.14        “Disability” means for purposes of this Plan if he or she is unable
to engage in any substantial activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident or health plan covering employees of
the Company. The foregoing is intended to comply with the requirements of
Section 409A(a)(2)(C) of the Code including any Treasury regulations promulgated
thereunder.


2.15        “Effective Date” means July 19, 2010.


2.16        “Eligible Employee” means any employee designated by the Committee
who satisfies the requirements of Section III.


2.17        “Participant” means an Eligible Employee of the Company who is
selected to participate in the Plan in the manner described in Section III.


2.18        “Performance-Based Compensation” means compensation to the extent
that an amount is: (i) variable and contingent on the satisfaction of
pre-established organization or individual performance criteria that covers a
performance period of at least 12 months and (ii) not readily ascertainable at
the time of the election. The foregoing is intended to comply with Section
409A(a)(4)(iii) of the Code including any Treasury regulations promulgated
thereunder.

 
5

--------------------------------------------------------------------------------

 

2.19        “Plan” means the Standard Motor Products, Inc. Supplemental
Executive Retirement Plan as set forth herein and as may be amended from time to
time.


2.20        “Plan Year” means the twelve (12) month period beginning on the
first day of January and ending on the thirty-first of December.


2.21        “Specified Employee” means a key employee (as defined in Code
Section 416(i) without regard to paragraph (5) thereof) of a corporation any
stock in which is publicly traded on an established securities market. The
foregoing is intended to comply with the requirements of Section 409A(a)(2)(B)
of the Code including any Treasury regulations promulgated thereunder.


2.22        “Trust” means the Standard Motor Products, Inc. Supplemental
Executive Retirement Plan Trust or any other trust established between the
Company and the Trustee in connection with the Plan under which Plan assets are
held and invested and from which benefits under the Plan are paid. This Trust is
a grantor trust and is not intended to be a trust under ERISA.


2.23        “Trustee” means the corporation, individual or individuals acting as
trustee of the Trust at any time of the reference.


2.24        “Valuation Date” means each business day of the Plan Year.

 
6

--------------------------------------------------------------------------------

 

SECTION III
ELIGIBILITY FOR PARTICIPATION


3.01           Eligibility


(a)             Any key executive employee selected by the Committee shall be an
Eligible Employee and the Committee may select from time to time certain key
executive employees who shall be eligible to participate under the Plan.


(b)             In order for an Eligible Employee to participate in the Plan, he
or she must file with the Committee, no later than thirty (30) days before the
applicable Plan Year begins, an election on a form approved by the Committee to
defer Annual Base Salary and Annual Bonus payments. An Eligible Employee must
file with the Committee, no later than six (6) months before the performance
period ends of Performance-Based Compensation, an election on a form approved by
the Committee to defer Performance-Based Compensation payments. Notwithstanding
any other provision of this Plan, for the first year in which a Participant is
eligible to participate, he or she may file an election on a form approved by
the Committee, within thirty (30) days after the date on which he or she becomes
eligible to participate in the Plan, with respect to services to be performed
subsequent to the election. The Committee in its sole discretion shall permit a
Participant to make a higher percentage rate of compensation to be deferred than
those that would otherwise be allowable under Section 4.01 during his or her
first year of participation so that his or her Deferred Compensation during such
year will equal the amount that he or she could have made had such election
began as of his or her first date of employment with the Company. In order for
the allowance of additional deferrals to be made under this Section, the
Participant must elect to make such deferrals in writing at the time he or she
enrolls in the Plan before the Annual Base Salary payments, Annual Bonus
payments, and Performance-Based Compensation from which such deferrals will be
deducted has been earned.


(c)             A Participant’s participation in the Plan shall automatically
terminate upon the distribution of his or her Benefit in full. In addition, the
Company may terminate a Participant’s participation in the Plan at any time as
permitted under Section 409A of the Code. In such event, the Company will
terminate the Participant’s deferral election for the remainder of the year.

 
7

--------------------------------------------------------------------------------

 

(d)             Each Eligible Employee shall be notified when he or she becomes
eligible to become a Participant, and shall be furnished with the materials
necessary to enroll in the Plan.


3.02           Beneficiary Designation


The Participant shall submit to the Company upon enrollment in the Plan, or at
such time as the Committee requests and on a form provided by the Committee, a
written designation of a primary beneficiary, contingent beneficiaries or
secondary beneficiaries to whom payment of his or her Deferred Compensation
Account shall be made.


SECTION IV
DEFERRAL ELECTIONS


4.01           Employee Salary Deferrals


At least thirty (30) days prior to the beginning of each Plan Year, other than a
Participant’s first year of participation (which are subject to the requirements
of Section 3.01(b)), a Participant may make an election to defer a portion of
his or her Annual Base Salary and Annual Bonus payments earned in that Plan Year
up to a maximum percent of 50% of his or her Annual Base Salary and 100% Annual
Bonus payments. At least six (6) months before the performance period ends of
Performance-Based Compensation, a Participant may make an election to defer a
portion of his or her Performance-Based Compensation earned for the year of the
performance period up to a maximum percent of 100% of his or her
Performance-Based Compensation. The deferred amount may be expressed as a dollar
amount, or a percentage of Annual Base Salary and Annual Bonus paid during the
Plan Year. The deferred amount of any deferrals of Performance-Based
Compensation may also be expressed as a dollar amount, or a percentage of
Performance-Based Compensation.

 
8

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, the Committee may, in its sole discretion,
establish for any Plan Year maximum percentages which differ from those set
forth above, including a maximum percentage designed to permit sufficient
withholding of Social Security taxes.


4.02           Withholding of Deferrals


The percentage, if any, of a Participant’s Annual Base Salary that he or she
elects to defer for a Plan Year shall be withheld from each regularly scheduled
paycheck during the Plan Year. The dollar amount or percentage, if any, of a
Participant’s Annual Bonus and Performance-Based Compensation that he or she
elects to defer for a Plan Year shall be withheld at the time the Annual Bonus
and Performance-Based Compensation are, or otherwise would be, paid to the
Participant.


4.03           Company Contributions


The Company may contribute to the Trust for each Plan Year and on behalf of each
Participant a Company Contribution in such amount as may be determined by the
Committee, in its sole discretion.


4.04           Deferral Period


At the time the Participant makes a deferral election pursuant to Section 4.01,
he or she shall specify the date on which payments of the balance credited to
his or her Account shall be made in accordance with Section V. The Participant
shall also elect the form of distribution as discussed in Section 5.02. Each
election described in this Section 4.04 must be made in the manner prescribed by
the Committee.


4.05           Vesting


(a)             All employee salary deferrals made by a Participant and credited
to his or her Deferred Compensation Account shall be fully vested and
non-forfeitable at all times.

 
9

--------------------------------------------------------------------------------

 

(b)             All Company Contributions made on behalf of a Participant and
credited to his or her Deferred Compensation Account shall be non-forfeitable
following the completion of three (3) consecutive years of employment with the
Company. Notwithstanding the preceding sentence, the Committee may in its
discretion accelerate the vesting of any Company Contributions made on behalf of
a Participant who terminates before the three (3) consecutive year period.


(c)             In the event of a Change of Control, all Company Contributions
will become fully vested.


SECTION V
TIME AND MANNER OF PAYMENTS


5.01           Time of Payment


Deferrals under the Plan may not be made until the earlier of:


(a)             separation from service (except for Specified Employees),
(b)             death,
(c)             Disability, or
(d)             upon a Change in Control.


Specified Employees may not receive a distribution under (a) above before the
date, which is six (6) months after the date of a separation of service (or, if
earlier, the date of death of the employee). The term separation from service is
intended to comply with the requirements of Section 409A(a)(2)(A)(i) of the Code
including any Treasury regulations promulgated thereunder. Distribution upon a
Change in Control is intended to comply with the requirements of Section
409A(a)(2)(A)(v) of the Code including any Treasury regulations promulgated
thereunder and any other guidance including Q/A 11 through 14 of Notice 2005-1.

 
10

--------------------------------------------------------------------------------

 

5.02           Manner of Payment Election


A Participant may elect the manner in which Benefits will be paid. Any such
election must be made with each deferral election. The Participant may select
either a lump sum payment or periodic payments over a period not to exceed ten
(10) years, payable in installments of equal or varying percentages of the
balance of his or her bookkeeping account under the Trust or such other method
as approved by the Committee.


Notwithstanding any other provision of the Plan, a Participant will only be
permitted to make a subsequent election that results in a delay in payment or a
change in form of payment if the subsequent election takes effect at least
twelve (12) months after the date on which the election is made, and with
respect to a distribution due to separation of service, the first payment will
be not less than five (5) years from the date on which it would otherwise have
been made. The election cannot be made less than twelve (12) months prior to the
date of the first scheduled payment.


During the five (5) year subsequent deferral period, a distribution may be made
only on account of death or Disability. The foregoing is intended to comply with
Section 409A(a)(2)(C) of the Code, including any Treasury regulations
promulgated thereunder.


5.03           Death Benefit


(a)             In the event of a Participant’s death while in the employment of
the Company and prior to the commencement of payment of his or her Deferred
Compensation Account, the Company shall pay the amount of the Participant’s
Deferred Compensation Account in a lump sum payment as of the date of death to
the Participant’s designated Beneficiary in accordance with such designation
received by the Committee. Subject to such rules and regulations as the
Committee may promulgate, a Participant may from time to time change such
designation of Beneficiary. The last effective designation of Beneficiary shall
supersede all prior designations. A designation of Beneficiary shall be
effective only if the designated Beneficiary survives the Participant and any
prior designated Beneficiary.

 
11

--------------------------------------------------------------------------------

 

(b)             If a Benefit becomes payable upon the death of a Participant and
no Beneficiary has been properly designated, or if the Beneficiary designated
(including any contingent or secondary Beneficiary) shall have predeceased the
Participant, the Participant shall be deemed to have designated the following
Beneficiaries (if living at the time of the death of the Participant) in the
following order of priority: (i) the spouse of the Participant, (ii) the
children, including adopted children, of the Participant, in equal shares, (iii)
the natural parent of the Participant, in equal shares, (iv) the sibling of the
Participant, in equal shares, and (v) the estate of the Participant.


(c)             If the Company has any doubt as to the proper Beneficiary to
receive payments thereunder, the Company shall have the right to withhold such
payment until the matter is finally adjudicated. Any payment made by the Company
in good faith and in accordance with the provisions of the Plan shall fully
discharge the Company from all further obligations with respect to such payment.


(d)             In the event of the Participant’s death after the commencement
of his or her Deferred Compensation Account, but prior to the completion of all
such payments due and owing thereunder, the Company shall continue to make such
payments in equal installments over the remainder of the period that would have
been applicable to the Participant had he or she survived. Such continuing
payments shall be made to the Participant’s designated Beneficiary in accordance
with the last such designation received by the Committee from the Participant
prior to his or her death.

 
12

--------------------------------------------------------------------------------

 

SECTION VI
DEFERRED COMPENSATION ACCOUNT


6.01           Participant’s Accounts


The Committee shall cause the Trustees to maintain a bookkeeping account to be
kept in the name of each Participant which shall reflect the value of the
deferrals made by a Participant and the Company Contributions made by the
Company, pursuant to Plan Section V on the Participant’s behalf. The
Participant’s Account shall be credited as of the date the amounts deferred
otherwise would have become due or payable, and with respect to Company
Contributions or times as the Committee shall direct. The Account shall not be
credited with any interest thereon.


6.02           Investment of Accounts


The value of funds credited to the Participant’s bookkeeping account shall be
invested and re-invested as directed by the Participant in mutual funds or other
investments from a roster  selected by the Committee from time to time in its
discretion. The Committee may engage investment counsel and, if it so desires,
may delegate to such counsel full or limited authority to select the available
investment vehicles. As of each Valuation date, the bookkeeping account of each
Participant shall be credited with a gain or loss equal to the adjustment which
would be made if assets equal to the bookkeeping account had been invested in
accordance with such Participant’s direction.


6.03           Assumption of Risk


The Participant agrees on behalf of himself and his (or herself and her)
designated beneficiary to assume all risk in connection with any decrease in
value of the funds which are deemed to be invested or which continue to be
invested under the provisions of this Plan.

 
13

--------------------------------------------------------------------------------

 

6.04           Charges Against Accounts


There shall be charged against each Participant’s bookkeeping account any
payments made to the Participant or his or her Beneficiary in accordance with
Plan Article V.


SECTION VII
ADMINISTRATION


7.01           Authority


The Plan shall be administered by the Committee, which shall have full power and
authority to administer and interpret the Plan.


7.02           Liability


No member of the Board or management of the Company shall be liable to any
persons for any actions taken under the Plan.


7.03           Procedures


The Board may from time to time adopt such procedures as it deems appropriate to
assist in the administration of the Plan.


7.04           Duties of the Committee


The Committee, in addition to the duties otherwise provided for in the Plan,
shall:


(a)             Construe the Plan and any Trust the Company may adopt to fund
the Plan.
(b)             Determine all questions affecting the eligibility for and the
amount of the Benefit payable hereunder to any Participant or Beneficiary.
(c)             Ascertain the persons to whom any death or other Benefits shall
be payable under the provisions hereof.

 
14

--------------------------------------------------------------------------------

 

(d)            Authorize and direct all disbursements by any trustee from the
trust.
(e)            Make final and binding determinations in connection with any
questions of fact which may arise under the operation of the Plan and any trust.
(f)             Make such rules and regulations, with reference to the operation
of the Plan, as it may deem necessary or advisable, provided, that such rules
and regulations shall not be inconsistent with the express terms of the Plan or
ERISA.
(g)            Prescribe procedures and adopt forms to be used by Participants
and Beneficiaries in filing applications for Benefits and in making elections
under the Plan.
(h)            Prescribe procedures and adopt forms to be used by Participants
and Beneficiaries in filing applications for Benefits and in making elections
under the Plan.
(i)             Review the denial of claims under Section VIII and make
decisions on such review.
(j)             Delegate such duties as it shall deem appropriate.


7.05          Committee’s Decisions Final and Binding


Benefits under the Plan will be paid only if the Committee decided in its
discretion that the applicant is entitled to them. The decisions of the
Committee on any matter within its authority shall be made in the sole
discretion of the Committee and shall be final and binding on all parties,
including without limitation, the Company, Participants, and Beneficiaries. Any
Eligible Employee who becomes a Participant shall acknowledge the exclusive
authority of the Committee as set forth in this Section VII.


7.06          Employment of Counsel, Etc.


The Committee may employ such counsel, accountants and other agents as it shall
deem advisable.

 
15

--------------------------------------------------------------------------------

 

7.07           Payments of Expenses of the Committee


The reasonable cost and expenses incurred by the Committee in the performance of
its duties hereunder, excluding compensation, but including, without limitation,
reasonable fees for legal, accounting and other services rendered, shall be paid
by the Company.


7.08           Committee to be Furnished Information Concerning Employees


The Company shall, from time to time, make available to the Committee such
information with respect to Participants, their dates of employment, their
compensation and other matters as may be reasonably necessary or desirable in
connection with the performance of the Committee of its duties with respect to
the Plan.


SECTION VIII
BENEFIT CLAIM PROCEDURES


8.01           Claim For Benefits


Any claim for Benefits shall be made in writing to the Committee. In the event
such a claim to all or any part of any Benefit under this Plan shall be denied,
the Committee shall provide to the claimant within 90 days (or, if determining
whether a Participant is Disabled, 45 days) (or such additional period required
by special circumstances, but not to exceed an additional 90 days (30 days in
the case of a Disability claim), provided that written notice of the extension
shall be furnished to the claimant prior to the commencement of the extension)
after receipt of such claim, a written notice setting forth, in a manner
calculated to be understood by the claimant:


(a)            The specific reason or reasons for the denial.
(b)            References to the specific Plan provisions on which the denial is
based.

 
16

--------------------------------------------------------------------------------

 

(c)             A description of any additional material or information
necessary for the claimant to perfect the claim and an explanation as to why
such material or information is necessary.
(d)             An explanation of the Plan’s procedure for review of the denial
of a claim.
(e)             A statement of the claimant’s right to bring legal action under
Section 502(a) of ERISA.


8.02           Review of Denial of Claims


Within 60 days (or 180 days if a Disability claim) after receipt of the above
material, the claimant may appeal the claim denial to the Committee for a full
and fair review. Within such 60 or 180 days, the claimant or his or her duly
authorized representative:


(a)             May request a review upon written notice to the Committee.
(b)             Shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.
(c)             May submit written comments, documents, records, and other
information relevant to the claimant’s claim for benefits.


8.03           Decision on Review of Denial


A decision by the Committee will be made not later than 60 days (or 45 days for
Disability claims) (or such additional period required by special circumstances,
but not to exceed an additional 60 days (or 45 days for Disability claims);
provided, however, that written notice of the extension shall be furnished to
the claimant prior to the commencement of the extension). The Committee will
take into account all comments, documents, records, and other information
relevant to the claim, whether or not submitted or considered in the Committee’s
initial benefit determination. The Committee’s decision on review shall be
provided to the claimant in writing. If the Committee’s decision is adverse, its
written notification to the claimant shall include:


(a)            The specific reason or reasons for the decision.

 
17

--------------------------------------------------------------------------------

 

(b)             References to the specific Plan provisions on which the decision
is based.
(c)             A statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.
(d)             A statement of the claimant’s right to bring legal action under
Section 502(a) of ERISA.


8.04           Legal Actions


No legal action to recover Benefits under the Plan may be filed after 12 months
of the date of the Committee’s decision on appeal.


SECTION IX
MISCELLANEOUS


9.01           Claim for Benefits


No Eligible Employee or other person shall have any claim or right to payment of
any amount hereunder until payment has been authorized and directed by the
Board.


9.02           Not an Employment Contract


The Plan shall not be deemed to constitute a contract between the Company and
any Participant, nor shall the Plan be considered an inducement for the
employment of any Participant or Employee. Nothing contained in the Plan shall
be deemed to give any Participant the right to be retained in the service of the
Company nor to interfere with the right of the Company to discharge any
Participant or Employee at any time, regardless of the effect which such
discharge may have upon that individual as a Participant in the Plan.

 
18

--------------------------------------------------------------------------------

 

9.03           Non-transferability


No Participant shall have any legal right, title or interest in any trust fund
that the Company may establish to fund the Plan or any of its assets. This same
limitation shall be applicable with respect to Benefits payable upon the death
of a Participant which may be distributable to a Beneficiary.


9.04           Tax Withholding


Notwithstanding any other provisions of this Plan, the Company shall withhold
from all amounts payable hereunder all federal, state, and local taxes legally
required to be withheld with respect to such amounts. To the extent that it is
required to withhold any amounts before payments due and payable under the Plan,
such amounts will be withheld by the Committee from other income sources if
available.


9.05           Governing Law


(a)             The Plan shall be construed and enforced according to the laws
of the State of New York, and all provisions hereunder shall be administered
according to the laws thereof.


(b)             The Plan is intended to be an unfunded plan maintained by the
Company primarily for a select group of management or highly compensated
employees (within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA), and the Plan shall be so construed and interpreted wherever necessary.
All benefits are unfunded, and as such shall be paid out of the general assets
of the Company, including any trust fund assets, which are part of the Company’s
general assets. The Trust shall be a domestic trust whose assets must at all
times be located in the United States; and provided further that this section
shall not be construed as providing that assets will become restricted to the
provision of benefits under the Plan in connection with a change in any
Employer’s financial health, and the Company shall not make any transfer that
would be deemed “in connection with a change in the employer’s financial health”
within the meaning of Section 409A(b)(2) of the Code. The purpose of the
provisos is to comply with the funding restrictions of Section 409A(b) of the
Code.

 
19

--------------------------------------------------------------------------------

 

(c)              Any words herein used in the masculine or neuter shall read and
be construed in the feminine, masculine or neuter where they would so apply.
Words in the singular shall be read and construed as though used in the plural
in all cases where they would so apply.


9.06           Amendment and Termination


The Company reserves the right, in its sole and absolute discretion, to
terminate or amend the Plan, wholly or partially, from time to time and at any
time. Upon termination of the Plan, or upon any amendment to the Plan which
would decrease the Benefit of Participants, each Participant shall be entitled
to a Benefit hereunder equal to the Benefit the Participant would have received
had the Participant Retired on the day immediately prior to the effective date
of the termination or amendment of the Plan; provided, however, that no
Participant shall receive a distribution of such Benefit from the Plan as the
result of an amendment to the Plan. No distributions shall be made solely
because of termination of the Plan. Upon termination of the Plan, Benefits will
be distributed in accordance with Participants’ elections.


9.07           Unclaimed Benefits


The Benefit of a Participant or Beneficiary who cannot be located after
reasonable efforts at the time the Benefit becomes payable shall be forever
forfeited.


9.08           Severability


If any provision of this instrument shall be held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions of the
Plan shall continue to be fully effective.

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused the Plan to be effective as of July
19, 2010.



 
STANDARD MOTOR PRODUCTS, INC.
     
By:
   
Title:
   
Date:
              Attest    

 

 
21

--------------------------------------------------------------------------------

 